DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because line 2 recites "transporting fish, pet" and the use of the word "pet" sounds awkward. Suggestions for correction include --a pet--, -- pet fish--, or --pets--.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, recites “the neck being laterally stretchably connected to the neck” but it is unclear what “laterally stretchably connected” means.
Claims 2 and 3 are also rejected based on their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hogg (US Patent 4021956) in view of Miller (US PGPUB 20140047757), hereinafter Hogg and Miller.
Regarding claim 1, Hogg teaches a stretch net for safely and securely retrieving and transporting fish of various sizes (Abstract) comprising: a spring (leaf spring 17; Fig. 4); a first handle (top handle portion 7a; Fig. 4); a second handle (bottom handle portion 7a; Fig. 4) ; a neck (see Fig. 4 wherein the top and bottom portions of handle 7a crossover); a hoop (limit means 9 & urge members 3a & 4a; Figs. 3 & 4); a net (net portion 6; Fig. 3); the spring being connected to the first handle and the second handle (spring 17 is connected to the top and bottom portions of handle 7a; Fig. 4); the neck being laterally stretchably connected to the first handle and the second handle opposite the spring (see Fig. 4); the hoop being terminally connected to the neck opposite the first handle and the second handle (see Fig. 4); and the net being terminally connected to the hoop (see Figs. 3 & 4).
Hogg does not teach a spring coil.
Miller teaches a spring coil (torsion spring 9; Fig. 9)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hogg to incorporate the teachings of Miller to provide a coil spring, as doing so provides an obvious alternate spring option which allows a user to 
	Regarding claim 2, Hogg as modified teaches the limitations of claim 1, as indicated above and further teaches the neck comprising a first crossing member and a second crossing member (Hogg – see Fig. 4, wherein the upper and lower portions of 7a crossover); the first crossing member being terminally positioned on the first handle opposite the spring coil; the second crossing member being terminally positioned on the second handle opposite the spring coil (Hogg - see Fig. 4 wherein the crossing members are terminally positioned on the handles opposite the spring); the first crossing member being terminally connected to the hoop adjacent the second handle (Hogg – see Fig. 4 wherein the crossing member is terminally connected to the hoop comprised of urge members 3a & 4a); and the second crossing member being terminally connected to the hoop adjacent the first handle (Hogg – see Fig. 4 wherein the crossing member is terminally connected to the hoop comprised of urge members 3a & 4a).
Regarding claim 3, Hogg as modified teaches the limitations of claim 2, as indicated above, and further teaches the first crossing member of the neck comprising a first deformation; the second crossing member of the neck comprising a second deformation (Hogg – see Figs. 2 & 4 wherein the crossing members are deformed while the net is in the open position (Fig. 2)); the first deformation being positioned adjacent the hoop; and the second deformation being adjacent the hoop (Hogg – see Figs. 2 & 4 wherein the deformations are adjacent the urge members 3a & 4a (Fig. 4)).
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Villasana (US Patent 0205818 A) in view of Miller (US PGPUB 20140047757), hereinafter Villasana and Miller.
Regarding claim 4, Villasana teaches clip for holding an object without touching the object during the intended use (Page 2, para 3) comprising: a spring (spring clamp; Exhibit A, below); a first handle (handles; Exhibit A, below); a second handle (handles; Exhibit A, below): a neck (neck; Exhibit A, below): a jaw (jaw; Exhibit A, below): the spring being connected to the first handle and the second handle (see Exhibit A); the neck being connected to the first handle and the second handle opposite the spring (see Exhibit A): the jaw being terminally connected to the neck opposite the first handle and the second handle (see Exhibit A).

    PNG
    media_image1.png
    340
    346
    media_image1.png
    Greyscale

Villasana does not teach a spring coil.
Miller teaches a device for holding a fish without touching it comprising a spring coil (torsion spring 9; Fig. 9)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villasana to incorporate the teachings of Miller to provide a coil spring, as doing so provides an obvious alternate spring option which allows a user to tactilely control the separation between the jaw arms, as recognized by Miller (Page 2, para [0024]) and as understood by one of ordinary skill in the art.
Regarding claim 5, Villasana as modified teaches the limitations of claim 4, as indicated above and further teaches the neck comprising a first crossing member and a second crossing member (Villasana – see Exhibit A wherein the neck has crossing members); the first crossing member being terminally connected to the first handle; the second crossing member being terminally connected to the second handle (Villasana – see Exhibit A wherein the crossing members of the neck are connected to the handles); the jaw comprising a first jaw member and a second jaw member (Villasana – see Exhibit A wherein the jaw has two separate ends); the first jaw member being terminally connected to the first crossing member of the neck; the second jaw member being terminally connected to the second crossing member of the neck (Villasana - see Exhibit A); and the first jaw member and the second jaw member being separably in contact with each other to close the jaw (Villasana - jaws can gasp an item by pressing the handles together; Page 2, para 5; Exhibit A shows the device holding an object but it is understood that in a closed position (not holding an object) the jaws would be in contact with each other due to the action of spring which would push the jaws together).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of fish nets and cigarette holders which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643